--------------------------------------------------------------------------------

Exhibit 10.1
 
AIRCRAFT MANAGEMENT AGREEMENT


THIS AIRCRAFT MANAGEMENT AGREEMENT is entered into as of the Effective Date set
forth below, by and between CSC TRANSPORT, INC., a Delaware corporation with an
office at 8000 Republic Airport, Hangar 5, Farmingdale, New York 11735 (“CSC”);
and NEW YORK AIRCAM CORP., a New York corporation (“NY Aircam”) and PATRICK F.
DOLAN (“PFD”), each with an address at 340 Crossways Park Drive, Woodbury, New
York 11771 (NY Aircam and PFD are collectively referred to herein as “Client”).
 
CSC will manage Client’s aircraft described below (the “Aircraft”) in accordance
with the terms and conditions of this Agreement.
 
SPECIFIC TERMS


I.
Aircraft Identification



 
•
Aircraft Make and Model:              Cessna 501

 
•
Manufacturer’s Serial Number:      501-0038

 
•
Aircraft Registration Number:        N501NY



II.
Management Fee



Monthly Management Fee:      $1,000


III.
Term



Effective Date:                     August 1, 2011
Expiration Date:                   July 31, 2012


IV.
Notices



To Client:
 
 
To CSC:
New York Aircam Corp.
 
CSC Transport, Inc.
340 Crossways Park Drive
 
8000 Republic Airport, Hangar 5
Woodbury, New York 11797
 
Farmingdale, New York 11735
Attention: William A. Frewin
 
Attention: Philip Prosseda
Telephone: (516) 803-9200
 
Telephone:  (516) 803-5910
Fax:              (516) 364-4592
 
Fax:               (516) 694-6923
E-mail: bfrewin@dfollc.com
 
E-mail:  pprossed@cablevision.com


 
 

--------------------------------------------------------------------------------

 
 
and
 
and
         
Cablevision Systems Corporation
Patrick F. Dolan
 
1111 Stewart Avenue
340 Crossways Park Drive
 
Bethpage, New York 11714
Woodbury, New York 11797
 
Attn:  General Counsel
Telephone:  (516) 803-9200
 
Telephone:  (516) 803-2300
Fax:             (516) 364-4592
 
Fax:            (516) 803-2575

 
V.
Aircraft Operating Base

 
The Aircraft will be based at Hangar 5, Republic Airport, Farmingdale, New York.



GENERAL TERMS


1.
Management



1.1
Management Services.  In consideration of the fees paid by Client, CSC will
perform the following functions on behalf of Client:

 
 

 
(a)
Employment or engagement and supervision of flight (for PFD) and maintenance
personnel for the Aircraft;



 
(b)
Aircraft maintenance at the Operating Base, maintenance management at
contract     facilities, and related maintenance support functions;



 
(c)
Advice regarding insurance for the Aircraft;



 
(d)
FAA liaison;



 
(e)
Aircraft hangar, office, and shop facilities at the Operating Base and other
airport       locations, as required;



 
(f)
Record keeping, reporting, budgeting, payment on behalf of Client of
Aircraft-related invoices and other administrative requirements;



 
(g)
Aircraft, passenger and Flight Support Personnel (as defined in Paragraph
2.1)      scheduling support services for Client and Client’s passengers; and



 
(h)
Management supervision of the operation and maintenance of the Aircraft by
Client.



1.2
Part 91 Operations.  All flight operations by Client under this Agreement will
be    conducted under Part 91 of the Federal Aviation Regulations, as amended
(the “FAR’s”), and in accordance with any other laws and rules pertaining to the
operation of the Aircraft.  Client acknowledges that services to be provided by
CSC to Client under this Agreement are intended to assist Client in the
operation by Client of its Aircraft under Part 91 of the FAR’s in the conduct of
Client’s business, and shall be undertaken by CSC consistent with such
intentions and only for such purposes.


 
 

--------------------------------------------------------------------------------

 

1.3
Operational Control.  It is understood that NY Aircam leases the Aircraft to CFD
and PFD pursuant to Non-Exclusive Aircraft Dry Lease Agreements (each, a
“Lease”).  Pursuant to the Leases and in compliance with Part 91 of the FAR’s,
at all times during the term of this Agreement, when PFD is using the Aircraft
under the Leases, PFD will have and retain exclusive operational control, and
exclusive   possession, command and control, of the Aircraft.  PFD will have and
retain complete and exclusive responsibility for scheduling, dispatching and
flight following of the Aircraft on all of his own flights conducted under the
Lease and this Agreement, which responsibility includes the sole and exclusive
right over initiating, conducting and terminating any such flights, subject to
the pilot-in-command’s authority for all safety-of-flight matters.  PFD will
have complete and absolute control of the crewmembers in preparation for and in
connection with the operation of all of his own flights conducted under the
Lease and this Agreement.



2.
Flight Support Personnel



2.1
General.  Pilots, mechanics, and flight attendants for the Aircraft
(collectively, “Flight   Support Personnel”) will be appropriately certified,
rated and trained as required by the FAR’s and the insurance required by Section
9.  Flight Support Personnel may be independent contractors or employees of
CSC.  Flight Support Personnel who are CSC   employees will be employed by CSC
and carried on CSC’s payroll, and CSC shall be responsible for and shall timely
pay and withhold all payroll and employment-related taxes (including, without
limitation, Social Security, Medicare and unemployment taxes) relating to such
Flight Support Personnel and shall timely file returns with respect to such
taxes with proper taxing authorities.  Without duplicative effect, CSC shall pay
the entire cost of salary, benefits, employer payroll taxes, training and
testing for Flight Support Personnel who are employees of CSC.  The cost of
Flight Support Personnel who are provided by    independent contractors will be
the responsibility of Client for flights operated by PFD under this Agreement,
and shall be paid in accordance with Paragraph 8.5.  CSC shall cause its
contracts with independent contractors providing Flight Support Personnel to PFD
to provide that such independent contractor shall be responsible for all wages,
and all payroll and employment-related taxes (including, without limitation,
Social Security, Medicare and unemployment taxes) relating to such Flight
Support Personnel and shall timely file returns with respect to such taxes with
proper taxing authorities.  Client shall   reimburse CSC for hourly costs (based
on the salary and benefits payable by CSC) incurred by CSC for the services of
Flight Support Personnel who are CSC employees on flights   operated by PFD
under this Agreement, which shall be paid in accordance with     Paragraph 8.5.


 
 

--------------------------------------------------------------------------------

 

2.2
Monitoring and Reviews.  CSC will monitor the qualifications and performance of
Flight Support Personnel through a process of record keeping, performance
reviews, direct supervision and flight checks.  Client will provide reasonable
access to the Aircraft, subject to Client’s prior permission, for CSC
supervisory personnel to conduct required training and flight checks to observe
Flight Support Personnel performance.



2.3
Termination or Replacement.  CSC reserves the right to terminate or replace
Flight Support Personnel for any reason.  If the credentials or performance of
any Flight Support Personnel are unsatisfactory to Client, CSC agrees that upon
notice to that effect from Client, it shall reassign and replace such Flight
Support Personnel as quickly as possible with another qualified individual
acceptable to Client.



3.
Flight Support Personnel Training and Qualification



3.1
Training.  CSC will conduct or contract for training for Flight Support
Personnel who are CSC employees that meets or exceeds the requirements of the
FAR’s governing the type of operation being conducted.  Training will include,
but not be limited to:



(a)            Pilots: (i) initial aircraft qualification, if required;
(ii)  Aircraft-specific recurrent training; (iii) policy and procedures
recurrent training; (iv) emergency situations training; and (v)  professional
qualifications enhancement training, as required, such as cockpit   resource
management, international operations, and cabin medical safety.


(b)            Mechanics: (i) initial aircraft qualification, if required; (ii)
biennial aircraft-specific recurrent training; and (iii) biennial
system-specific recurrent training (engines, avionics, etc.).


(c)            Flight Attendants: (i) initial qualification training, if
required; (ii) policy and   procedures training; (iii) cabin medical training;
and (iv) emergency situations training.


3.2
Training Flights.  Client shall make available at its expense a reasonable
amount of Aircraft time to accomplish pilot training, proficiency checks and
line checks as required by the FAR’s; provided, however, that simulators shall
be used to the extent practicable.  In       addition to required FAA pilot
checkrides, CSC supervisory personnel will observe line   operation of Flight
Support Personnel to confirm crew performance and adherence to   CSC’s company
procedures.  Client will provide reasonable access to the Aircraft, subject to
Client’s prior permission, for CSC supervisory personnel to conduct this
observation.  CSC will maintain a current training record for Flight Support
Personnel documenting satisfactory completion of FAA and CSC training and
currency requirements.


 
 

--------------------------------------------------------------------------------

 

4.
Aircraft Maintenance



4.1
Maintenance Program.  On Client’s behalf and at Client’s expense, CSC will cause
the   Aircraft to be enrolled on an FAA-approved inspection program under Part
91 of the FAR’s, and will conduct, contract for and/or supervise Aircraft
maintenance services to cause the Aircraft to be maintained in accordance with
the requirements of the approved  inspection program and the FAR’s.



4.2
MEL.  On Client’s behalf, CSC will obtain an FAA approved Minimum Equipment List
(MEL) for the Aircraft.



4.3
Records.  On Client’s behalf, CSC will maintain records on the Aircraft, engines
and systems in accordance with the applicable FAR’s and CSC’s maintenance
procedures.



4.4
Maintenance Scheduling.  Client will cooperate with CSC to schedule all
maintenance requirements.  CSC will schedule maintenance, to the extent
practicable, to minimize conflicts with Client’s use of the Aircraft.  CSC will
keep Client apprised of the Aircraft’s maintenance schedule.



4.5
Maintenance Service Plan.  On Client’s behalf, CSC shall provide to the
appropriate parties any periodic reports required in order to maintain in full
force and effect the Williams Total Assurance Program contract for the
Aircraft’s engines.  Client shall maintain such program contract in full force
and effect.  All amounts payable under such contract shall be
the      responsibility of Client and shall be paid in accordance with Paragraph
8.5.



4.6 
Appointment as Agent.  Client appoints CSC as its agent for the purpose of
executing, for and on behalf of Client, any documentation required in connection
with any maintenance    program, maintenance service plan and/or maintenance
inspection agreements as may be    necessary in order for CSC to fulfill its
maintenance obligations under this Agreement.  Client agrees to indemnify and
hold CSC harmless from and against any claims, damages, losses and expenses
arising pursuant to any maintenance program, maintenance service plan and/or
maintenance inspection agreements entered into in accordance with the terms of
this Agreement.


 
 

--------------------------------------------------------------------------------

 

5.
Flight Scheduling



5.1
Services.  On behalf of Client, CSC will perform the following services related
to scheduling by Client of the Aircraft:



 
(a)
Assist Client in scheduling the Aircraft;



 
(b)
Receive trip notices from Client and produce an itinerary for each trip giving
the pertinent details of the trip;



 
(c)
Arrange ground transportation requirements for Aircraft passengers;



 
(d)
Schedule Flight Support Personnel;



 
(e)
Arrange for Aircraft catering per Client’s request;



 
(f)
Arrange for landing permits, clearances, and ground handling for domestic and
international destinations; and



 
(g)
Coordinate the Aircraft’s movements to support Client’s travel schedule.



5.2
Hours of Service.  CSC will provide the above-listed services 24 hours per day,
seven days per week.



5.3
Client Information.  Client will give CSC the most up-to-date and complete
information available on the Aircraft’s proposed travel schedule.  CSC agrees to
hold in confidence any information that it may gain regarding Client’s travel,
business and security arrangements, subject in all respects to applicable laws,
regulations and rules of the New York Stock     Exchange.



6.
Records and Administration



6.1
Record Keeping.  CSC will maintain facilities and personnel at its office for
Aircraft record keeping, operations supervision, scheduling assistance, and
accounting support.  CSC will keep all flight, passenger, maintenance,
operational, logbook, tax, and cost records up to date and in accordance with
good accounting practice and all other applicable laws and regulations.



6.2
Reports.  CSC will supply Client with an annual budget and monthly reports
summarizing financial and flight activity.



6.3
Record Retention.  All records pertaining to the performance of CSC’s services
hereunder will be open for inspection and audit by Client at CSC’s office upon
not less than 48 hours’ notice throughout the term of this Agreement, and for
the period ending four (4) years after the termination hereof.  CSC will not
destroy such records prior to the time when Client’s right to inspect and audit
terminates. The provisions of this Paragraph 6.3 will survive the termination or
expiration of this Agreement.


 
 

--------------------------------------------------------------------------------

 

7.
Hangar and Office at Operating Base



7.1
Hangarage.  CSC will provide Client with appropriate hangar, office, and shop
space at the Aircraft’s Operating Base (as specified in Section V of the
Specific Terms) and at other   airport locations as may be required from time to
time. Client shall be responsible for the cost of hangarage at locations other
than the Aircraft’s Operating Base, payable in accordance with Paragraph 8.5.



7.2
Provisioning.  CSC will provision the Operating Base to support the operation
and maintenance of the Aircraft, subject to budget approval by Client.



8.
Fees, Expenses, Deposits and Billing Procedures



8.1
Management Fee.  The monthly Management Fee to be charged to Client specified in
Section II of the Specific Terms will be billed to and payable by Client in
monthly installments in advance.



8.2
Insurance Expense.  Client shall pay directly the cost of the insurance coverage
required to be maintained by Client under Paragraph 9.



8.3
Operating Expenses.  Client shall be responsible for all Operating Expenses
relating to the Aircraft (to be paid in accordance with Paragraph
8.5).  Operating Expenses include, but are not limited to, the following items:

 
 
(a)
Fuel, oil, and additives;



 
(b)
Replacement and consumable parts (including shipping costs and core charges for
parts and components), maintenance labor and third-party service fees for
technical support of the Aircraft;



 
(c)
Engine and airframe maintenance service plan fees, as applicable, and all
other expenses under Paragraph 4;



 
(d)
Landing, parking, handling, customs, airways and overflight fees, hangarage fees
at locations other than the Operating Base, and computer flight plans;



 
(e)
Navigation, operations, and maintenance publications;



 
(f)
Catering, supplies, and in-flight entertainment materials;


 
 

--------------------------------------------------------------------------------

 

 
(g)
Flight Support Personnel and CSC supervisory personnel travel expenses incurred
in support of Client’s operation of the Aircraft;



 
(h)
Communications charges and outside computer services related to Aircraft
operations and maintenance;



 
(i)
Passenger ground transportation; and



 
(j)
Cost of Flight Support Personnel in accordance with Paragraph 2.1.

 
8.4
Non-recurring Expenses.  Non-recurring Expenses relating to the Aircraft shall
be the responsibility of Client (to be paid in accordance with Paragraph
8.5).  Non-recurring Expenses include, but are not limited to, such items as
Aircraft paint and refurbishing, major maintenance items such as engine overhaul
and airframe modifications, maintenance ground support equipment, initial spare
parts provisioning and inventories, office and shop equipment, and
communications and computer equipment at the Operating Base.



8.5
Payment of Expenses.  To the extent reasonably practicable, Client will pay all
amounts for which it is responsible under this Agreement directly to the
applicable vendor, supplier or provider.  To the extent CSC incurs any such
expenses on Client’s behalf, within 20 days after the end of each calendar month
during the term of this Agreement, commencing with the calendar month ending
August 31, 2011, CSC will issue invoices detailing all charges   reasonably and
properly incurred on Client’s behalf pursuant to the terms of this Agreement for
that calendar month.  Invoices will be due 15 days from date of receipt. All
goods, support services, parts, labor, fuel, materials and any other items
purchased by CSC on behalf of Client will be passed on to Client at CSC’s actual
cost, with no markup, rebate, commission or other fee received or retained by
CSC.  CSC will attempt to secure discounts on all purchases made on behalf of
Client, and all such discounts will be credited in full to Client’s
account.  Promptly after execution of this Agreement, Client agrees to maintain
with CSC an appropriate agreed-upon advance deposit, to be applied by CSC
against any amounts payable by Client under this Agreement.



8.6
Post-Termination Expenses.  Notwithstanding the expiration or termination of
this Agreement, Client will promptly reimburse CSC upon receipt of invoices from
time to time until all remaining Aircraft expenses reasonably and properly
incurred by CSC on Client’s behalf pursuant to the terms of this Agreement are
paid.  The provisions of this Paragraph 8.6 will survive the termination or
expiration of this Agreement.

 
8.7
Overdue Amounts.  Overdue amounts payable pursuant to this Agreement shall bear
interest at a monthly rate equal to the lesser of 1.25% or the highest lawful
rate allowable under applicable law.


 
 

--------------------------------------------------------------------------------

 

8.8
Billing.  All amounts due from Client under this Agreement shall be invoiced
separately to PFD and New York Aircam in accordance with Client’s written
instructions (it being understood and agreed that PFD and New York Aircam are
jointly and severally liable for all obligations of Client under this
Agreement).



9.
Insurance and Indemnity



9.1
General.  During the term of the Agreement, and notwithstanding anything in this
Agreement to the contrary, Client will procure and maintain at its sole cost and
expense aircraft insurance (the “Policy”) that provides hull insurance of not
less than $1,600,000 and primary liability coverage of not less than $25,000,000
for each occurrence.  Client will cause its affiliates to procure and maintain
insurance that affords Client not less than $200,000,000 of liability coverage
in respect of CSC’s liability under the terms hereof.



9.2
Policy Provisions.  The Policy will provide that:



 
(a)
CSC and its affiliates and each of their respective members, managers,
shareholders, officers, directors, partners, employees, agents, licensees and
guests are designated as additional insureds (without responsibility for
premiums) with respect to the liability coverage.



 
(b)
The insurer waives any right of set-off and any right of subrogation against any
of the additional insureds.



 
(c)
No cancellation or substantial change in coverage of the policy shall be
effective as to the additional insureds for 30 days (seven days, in the case of
war risk or allied perils) after receipt by CSC of written notice from the
insurer of any such cancellation or    substantial change in coverage of the
policy;



 
(d)
All coverages will be primary, not subject to any co-insurance clause, not
contributory or subject to offset with respect to any other policies in force;



 
(e)
The insurance will include a severability of interest clause providing that such
policy will operate in the same manner to give each insured the same protection
as if there were a separate policy issued to each insured except for the limit
of liability; and

 
 
(f)
The “Approved Pilots” section will require all pilots to be approved by CSC and
the “Territory” section will provide Worldwide Coverage.



9.3
Certificate of Insurance.  On or before the Effective Date, Client will provide
CSC with a certificate of insurance evidencing all coverages in compliance with
the requirements of this Agreement.


 
 

--------------------------------------------------------------------------------

 

9.4
CSC Insurance.  At all times during the term of this Agreement, CSC, at its own
cost and expense, will maintain the following types of insurance:



 
(a)
Workers’ compensation insurance that provides applicable statutory benefits for
all of CSC’s employees including, without limitation, Flight Support Personnel
who are CSC employees, performing services pursuant to this Agreement and
includes broad form all-states coverage; and



 
(b)
Employer’s liability insurance for bodily injury by accident or disease.



9.5
Cross Indemnities.  Without limiting the respective obligations of CSC and
Client (each, a “Party”), each Party (in each case, the “Indemnitor”) hereby
indemnifies and holds harmless the other Party and its affiliates and their
respective officers, directors, partners, employees, shareholders,  members and
managers (in each case, collectively, the “Indemnitee”) for any claim, damage,
loss, or reasonable expense, including reasonable attorneys’ fees (an
“Indemnified Loss”), resulting from bodily injury or property damage arising out
of the ownership, maintenance or use of the Aircraft which results from gross
negligence or willful misconduct of such Party; provided, however, that neither
Party will be liable for any Indemnified Loss to the extent:

 
 
(a)
Such loss is covered by the insurance policies described in this Paragraph 9
(the “Policies”);



 
(b)
Such loss is covered by the Policies but the amount of such loss exceeds the
policy limits specified by Client; or



 
(c)
Such loss consists of expenses incurred in connection with any loss covered in
whole or in part by the Policies but such expenses are not fully covered by the
Policies.



 
(d)
Such loss is caused by the gross negligence or willful misconduct of the
Indemnitee.



For purposes of this Agreement, (i) Client and its affiliates (other than CSC
and its affiliates), if any, shall be the Indemnitees in any case in which CSC
is the Indemnitor; and (ii) CSC and its affiliates and their respective
officers, directors, employees and shareholders (excluding Client and its
members and managers, if any) shall be the Indemnitees in any case in which
Client is the Indemnitor.


9.6
LIMITATION ON LIABILITY.  EACH PARTY ACKNOWLEDGES AND AGREES THAT:



 
(a)
THE PROCEEDS OF INSURANCE TO WHICH IT IS ENTITLED;



 
(b)
ITS RIGHTS TO INDEMNIFICATION FROM THE OTHER PARTY UNDER PARAGRAPH 9.5; AND

 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
ITS RIGHT TO DIRECT DAMAGES ARISING IN CONTRACT FROM A BREACH OF THE OTHER
PARTY’S OBLIGATIONS UNDER THIS AGREEMENT

 
ARE THE SOLE REMEDIES FOR ANY DAMAGE, LOSS, OR EXPENSE ARISING OUT OF THIS
AGREEMENT OR THE SERVICES PROVIDED HEREUNDER OR CONTEMPLATED HEREBY.


EXCEPT AS EXPRESSLY SET FORTH IN THIS PARAGRAPH 9.6, EACH PARTY WAIVES ANY RIGHT
TO RECOVER ANY DAMAGE, LOSS OR EXPENSE ARISING OUT OF THIS AGREEMENT OR THE
SERVICES PROVIDED HEREUNDER OR CONTEMPLATED HEREBY. IN NO EVENT SHALL EITHER
PARTY BE LIABLE FOR OR HAVE ANY DUTY FOR INDEMNIFICATION OR CONTRIBUTION TO THE
OTHER PARTY FOR ANY CLAIMED INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR
PUNITIVE DAMAGES, OR FOR ANY DAMAGES CONSISTING OF DAMAGES FOR LOSS OF USE,
REVENUE, PROFIT, BUSINESS OPPORTUNITIES AND THE LIKE, OR DEPRECIATION OF VALUE
OF THE AIRCRAFT, OR INSURANCE DEDUCTIBLE, EVEN IF THE PARTY HAD BEEN ADVISED, OR
KNEW OR SHOULD HAVE KNOWN, OF THE POSSIBILITY OF SUCH DAMAGES.


9.7
Survival.  The provisions of Paragraphs 9.5 and 9.6 will survive the termination
or expiration of this Agreement.



10.
Duration, Notification, and Termination



10.1
Term.  The term of the Agreement is as set forth in Section III of the Specific
Terms.  The term may be extended by mutual written agreement of the Parties.



10.2
Notices.  All notices or other communications delivered or given under this
Agreement shall be in writing and shall be deemed to have been duly given if
hand-delivered, sent by certified or registered mail, return receipt requested,
or nationally-utilized overnight delivery service, Portable Document Format
(“PDF”) or confirmed facsimile transmission, as the case may be.  Such notices
shall be addressed to the Parties at the addresses set forth in Section IV of
the Specific Terms, or to such other address as may be designated by any Party
in a writing delivered to the other in the manner set forth in this Paragraph
10.2.   Notices sent by certified or registered mail shall be deemed received
three business days after being mailed.  All other notices shall be deemed
received on the date delivered.   Routine communications may be made by e-mail
or fax to the addresses set forth therein.


 
 

--------------------------------------------------------------------------------

 

10.3
Default. This Agreement may be terminated immediately by the Party not in
default (without prejudice to any other rights that such Party may have) upon
written notice to the defaulting Party in the event of any of the following:



 
(a)
failure of the defaulting Party to make payments due hereunder within five
business days of a notice from the non-defaulting Party that such payment was
not timely made when due;



 
(b)
except as provided in Paragraph 10.3(c)-(f), violation or default of any term,
obligation or condition of a non-monetary nature set forth in this Agreement,
together with a failure to cure within ten days after receipt of written notice
of such violation;



 
(c)
breach of any material warranty or provision, or falsity of any material
representation, made by Client or CSC in connection with this Agreement.



 
(d)
if the Aircraft is operated or maintained in violation of any law, regulation,
directive or order of any governmental authority or in violation of any
provision of any insurance policy contemplated by this Agreement;



 
(e)
lapse of insurance coverage required to be kept in force by either Party; or



 
(f)
if CSC or any constituent of Client shall make a general assignment for the
benefit of creditors, or be declared insolvent or bankrupt under any bankruptcy,
insolvency or other similar law, or commence a voluntary proceeding seeking
liquidation, reorganization or other relief under any such law or seeking the
appointment of a receiver or liquidator over any substantial portion of their
respective assets.



11.
Force Majeure

 
11.1
General.  Neither Party will be deemed to be in breach of its obligations
hereunder or have any liability for any delay, cancellation, or damage arising
in whole or in part from any act of God, act of nature, acts of civil or
military authority, civil unrest, war, terrorism, strike or labor dispute,
mechanical failure, lack of essential supplies or parts, or for any cause,
whether similar or dissimilar to any of the foregoing, beyond the reasonable
control of such party.  The time required for any performance hereunder shall be
extended by the    duration of any such event(s).



12.
Liens



12.1
No Liens.  CSC agrees that it shall not lien or otherwise encumber, or create or
place any lien or other encumbrance of any kind whatsoever, on or against the
Aircraft for any reason.  CSC also will ensure that no liens or encumbrances of
any kind whatsoever are created or placed against the Aircraft for claims
against CSC or by CSC.  In the event that any mechanic’s liens or other
encumbrances are created or placed against the Aircraft by a third party, CSC
shall take all necessary action to discharge such liens at Client’s expense as
quickly as possible.


 
 

--------------------------------------------------------------------------------

 

13.
Miscellaneous



13.1
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.  If any provision of this Agreement
conflicts with any statute or rule of law of the State of New York or is
otherwise unenforceable, such provision shall be deemed null and void only to
the extent of such conflict or unenforceability and shall be deemed separate
from and shall not invalidate any other provision of this Agreement.



13.2
Headings.  Captions and paragraph headings in this Agreement are inserted only
as a matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.



13.3
Modification.  This Agreement shall not be modified or amended or any provision
waived except by an instrument in writing signed by authorized representatives
of the Parties.



13.4
Legal Fees and Other Costs and Expenses.    In the event of any dispute,
litigation or arbitration between the Parties with respect to the subject matter
of this Agreement, the unsuccessful Party to such dispute, litigation or
arbitration shall pay to the successful Party all costs and expenses, including,
without limitation, reasonable attorneys' fees, incurred therein by the
successful Party, all of which shall be included in and as a part of the
judgment or award rendered in such dispute, litigation or arbitration.  For
purposes of this Agreement, the term "successful Party" shall mean the Party
which achieves substantially the relief sought, whether by judgment, order,
settlement or otherwise.



13.5
Successors and Assigns.  Neither Party shall have the right to assign this
Agreement without the prior written consent of the other Party.  This Agreement
shall be binding upon the Parties hereto and their respective heirs, executors,
administrators, successors and assigns, and shall inure to the benefit of the
Parties hereto and their respective heirs, executors, administrators, successors
and permitted assigns.



13.6
Counterparts.  This Agreement may for all purposes be executed in several
counterparts, each of which shall be deemed an original, and all such
counterparts, taken together, shall constitute the same instrument, even though
all Parties may not have executed the same counterpart of this Agreement.  Each
Party may transmit its signature by confirmed facsimile or PDF transmission, and
such signatures shall have the same force and effect as an original signature.

 
13.7
Venue.  Any legal action, suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby may be instituted in any state
or federal court in the State of New York.  Each Party waives any objection
which such Party may now or hereinafter have to the laying of the venue in
Suffolk County, New York in any such action, suit or proceeding, and irrevocably
submits to the jurisdiction of any such court in any such action, suit or
proceeding.

 
 
 

--------------------------------------------------------------------------------

 
 
13.8
Integration.   This Agreement sets forth the entire agreement between the
Parties with respect to the subject matter hereof and supersedes any and all
other agreements, understandings, communications, representations or
negotiations, whether oral or written, between the Parties with respect to the
management of the Aircraft. There are no other agreements, representations or
warranties, whether oral or written, express or implied, relating to the
management of the Aircraft that are not expressly set forth in this Agreement.



13.9
No Partnership or Joint Venture.  Nothing contained in this Agreement will in
any way create any partnership or joint venture relationship between CSC and
Client or be construed as evidence of the intention of the Parties to constitute
such.  In addition, CSC understands and agrees that this Agreement shall not be
deemed to have created any partnership or joint venture relationship between or
among either of PFD or New York Aircam or be construed as evidence of the
intention of either of PFD or New York Aircam to constitute such; provided,
however, that PFD and New York Aircam shall be jointly and severally liable for
all of the obligations of Client under this Agreement.



(signature page follows)

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Aircraft Management Agreement
as of the Effective Date shown in Section III of the Specific Terms.


NEW YORK AIRCAM CORP.
 
CSC TRANSPORT, INC.
         
By:
/s/ Renzo Mori
 
By:
/s/ James Nuzzo
Title:
Executive Vice President
 
Title:
EVP, Business Planning
Date:
August 4, 2011
 
Date:
August 4, 2011
         
PATRICK F. DOLAN
         
/s/ Patrick F. Dolan
     
Date:  August 4, 2011
     

 
 

--------------------------------------------------------------------------------